Opinion issued August 2, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00631-CV
                          ———————————
               IN RE MICHAEL FRANCIS PALMA, Relator



           Original Proceeding on Petition for Writ of Mandamus



                      MEMORANDUM OPINION

      Relator Michael Francis Palma filed a petition for a writ of mandamus

complaining of Judge Bennett’s October 9, 2009 order sustaining the contest to

Palma’s affidavit of indigence in the underlying lawsuit.1 Palma has an adequate

remedy by appeal by filing a motion challenging the order. See TEX. R. APP. P.
1
      The Honorable Al Bennett, judge of the 61st District Court of Harris
      County, Texas. The underlying lawsuit is Houston Indep. Sch. Dist. v.
      Palma, No. 2006-14382 (61st Dist. Ct., Harris County, Tex.). The petition
      was originally filed under case number 01-09-00872-CV.
20.1(j)(1); In re Arroyo, 988 S.W.2d 737, 739 (Tex.1998). Palma filed such a

motion in the appeal on May 8, 2012, which the Court has granted and recognized

his indigence.

      Accordingly, we deny the petition for a writ of mandamus. See Arroyo, 988
S.W.2d at 739.



                                 PER CURIAM


Panel consists of Justices Higley, Sharp, and Huddle.




                                         2